Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
This is an AIA  application.
The effective filing date of this AIA  application is seen as May 16, 2014, the date of the earliest priority application (United States provisional patent application serial number 61/994388) for any claims which are fully supported under the first paragraph of 35 U.S.C. 112 by the provisional application.
The effective filing date of this AIA  application is seen as May 4, 2015, the actual filing date, for any claims that are not fully supported by the foregoing provisional application.
The claims filed November 18, 2020 are entered, currently outstanding, and subject to examination.
This action is in response to the filing of the same date.
The current status and history of the claims is summarized below:

Last Amendment/Response
Previously
Amended:
1, 7, & 17
1, 5-9, 13-20
Cancelled:
none
2-4, 10-12, & 20-25
Withdrawn:
none
None
Added:
none
20-25

Claims 1, 5-9, and 13-19 are currently pending.
No claims have been withdrawn.
Claims 2-4, 10-12, and 20-25 have been cancelled.
Claims 1, 5-9, and 13-19 are currently outstanding and subject to examination.
This is a final action and is the eighth action on the merits.
Allowable subject matter is not indicated below.
Often, in the substance of the action below, formal matters are addressed first, claim rejections second, and any response to arguments third.

Claim Rejections-35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 7, and 17 (and by dependency, the remaining claims) are rejected under 35 U.S.C. 101 as the claimed invention lacks patentable utility.
The claims require the inner radius of the cladding to be smaller than the outer radius of the core. Such an optical fiber, multimode or otherwise, is not seen as operative. As an inoperative device, the claimed multimode optical fiber lacks utility.


Claim Rejections-35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5-9, and 13-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the best mode contemplated by the inventor or a joint inventor, or for pre-AIA  the inventor(s) has not been disclosed. Evidence of concealment of the best mode is based upon the complete lack of disclosure of any mode, much less the best mode.
As no mode has been disclosed, no best mode has been disclosed.
Indications of features, qualities, and/or characteristics are not seen as providing disclosure of a mode. Such features, qualities, and/or characteristics are seen as desired aspects of one or more modes, but are not seen as "[setting] forth the best mode contemplated by the inventor of carrying out his invention".

MPEP § 2165.01(V) states:
If the best mode contemplated by the inventor at the time of filing the application is not disclosed, such a defect cannot be cured by submitting an amendment seeking to put into the specification something required to be there when the patent application was originally filed. In re Hay, 534 F.2d 917, 189 USPQ 790 (CCPA 1976).
Further, MPEP § 2165(I) states:
Failure to disclose the best mode need not rise to the level of active concealment or inequitable conduct in order to support a rejection. Where an inventor knows of a specific material or method that will make possible the successful reproduction of the claimed invention, but does not disclose it, the best mode requirement has not been satisfied. Union Carbide Corp. v. Borg-Warner, 550 F.2d 355, 193 USPQ 1 (6th Cir. 1977).
The declaration of Dr. Jin, ¶¶ 4 and 5, seems to specifically indicate knowledge of such specific materials and methods. No such specific materials and methods are disclosed in the specification as originally filed. According to MPEP § 2165(I), a best mode rejection under § 112 appears to be in order. Applicant knew or should have known 
Just as it appears in the Jin declaration that the person of ordinary skill in the art before the effective filing date of the claimed invention would know how to construct the present invention, it also appears that such a person would also know how to optimize such a device. The complete absence of any description, indication, and/or teaching of what Applicant contemplated as its best mode appears to be in contradiction to such knowledge. It does not seem plausible for one to be present without the other.
While there is no possible way to determine Applicant’s subjective intent, examiner believes that actions speak louder than words. Examiner believes that the duty of candor and good faith required by 37 C.F.R. § 1.56(a) applies in a uniform and blanket manner throughout the prosecution process and that the plausible cannot substitute for the actual and truthful. Reliance on the benefit of the doubt generally causes it to evaporate to the point where it vanishes.

Claims 1, 7, and 17 (and by dependency, the remaining claims) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
There is no description in the specification as originally filed where the core has a .

Claims 1, 7, and 17 (and by dependency, the remaining claims) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
There is no description in the specification as originally filed where the core has a greater radius than the inner radius of the cladding as set forth in independent claims 1, 7, and 17.

Claims 1, 7, and 17 (and by dependency, the remaining claims) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The examiner sees nothing in the application that gives rise to the ability to make the claimed “multimode optical fiber” to the extent set forth in the independent claims.
The claims provide for any realization of the device. The knowledge of the person of ordinary skill in the art before the effective filing date of the claimed invention per the 
The independent claims set forth subject matter defined by how the fiber performs and what characteristics is has by any materials now known or later developed by any means of combination now known or later developed.
The breadth of the claims is seen to far outstrip the disclosure with provides not a single example of a single device that actually complies with the subject matter set forth in the claims.
The same is seen as true for most, if not all, the remaining claims on an individual basis as well.
Applicant is advised of the following Hillis case (decided May 21, 2012 and available online at http://www.cafc.uscourts.gov/sites/default/files/opinions-orders/11-1401-1402.pdf:
“Although knowledge of one skilled in the art is indeed relevant, the novel aspect of an invention must be enabled in the patent.” Auto. Techs. Int’l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 1283 (Fed. Cir. 2007). In other words, “[i]t is the specification, not the knowledge of one skilled in the art, that must supply the novel aspects of an invention in order to constitute adequate enablement.” Genentech, Inc. v. Novo Nordisk, A/S, 108 F.3d 1361, 1366 (Fed. Cir. 1997).
Page 7.
In the case above, the court found that, “Here, even considering the knowledge of a skilled artisan, the specification does not enable.”

See also, Manual of Patent Examination Procedure (“MPEP”) § 2164.04 (8th ed., rev. 6, Sept. 2007). Also cited at page 7 of the case, above.
The examiner simply does not see how the claimed subject matter (and its open-ended breadth) is made available to the person of ordinary skill in the art before the effective filing date of the claimed invention.
See also MPEP § 2164.08.
The Wands factors for undue experimentation are set forth below.
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to:
(A) The breadth of the claims;
The claims are as broad as they can be for the subject matter as they incorporate any and all devices within the claim scope whether or not such devices are set forth in the specification as originally filed.
(B) The nature of the invention;
The claimed invention is a multimode optical fiber (MMF) for optical signal transmission.
(C) The state of the prior art;

(D) The level of one of ordinary skill;
Fairly high and including understanding of the manufacture of optical fibers.
(E) The level of predictability in the art;
Fairly high as materials and dopants are known in the art as are their effects in optical fiber systems.
(F) The amount of direction provided by the inventor;
Very little. Applicant dwells upon the advantageous features of the claimed devices rather than disclosing how to achieve it.
(G) The existence of working examples; and
None.
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
Based upon the breadth of the claims, extensive as all materials known or unknown would need to be tested. The same is true for dopants or other materials used to control the index of refraction.
While the person of ordinary skill in the art before the effective filing date of the claimed invention would know how to achieve an MMF falling within the scope of the 
Lastly, the claims cover subject matter that is impossible to achieve. The core has a greater radius than the inner radius of the cladding. That is not possible.

Claims 1, 7, and 17 (and by dependency, the remaining claims) are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling. The disclosure does not enable one of ordinary skill in the art to practice the invention without describing how the inventions are made and what techniques are used to make them, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).
The claims provide no element, limitation, or structure that would provide the claimed features and results.
What elements are present in the claims, the examiner considers to be an admission that such elements can provide the claimed results on their own.

Special Definitions for Claim Language-MPEP § 2111.01(IV)
The following special definitions are sees as present in the specification regarding the language used in the claims.
Term(s)
Definition(s)
Defined at
graded index, "[Symbol font/0x61]-profile" or "alpha profile,"
a relative refractive index profile, expressed in terms of ∆ which is in units of "%", where r is the radius and which follows the equation,

∆ ( r ) = ∆ 0 [ 1-( r R 1 ) [Symbol font/0x61] ] , ##EQU00002##
¶¶ 31, 40
"refractive index profile"
the relationship between refractive index or relative refractive index and waveguide fiber radius
¶ 33
“relative refractive index”
∆=100G[n(r)2--nC12)/2n(r)2
¶ 33
the overfill (or overfilled (OFL)) bandwidth (BW) of an optical fiber
Unless otherwise stated, the overfill (or overfilled (OFL)) bandwidth (BW) of an optical fiber is defined herein as measured using overfilled launch conditions at 850 nm according to IEC 60793-1-41 (TIA-FOTP-204), Measurement Methods and Test Procedures: Bandwidth. In the discussion below, bandwidth BW is understood to mean overfilled bandwidth unless otherwise indicated.
¶ 36
NA of an optical fiber
the numerical aperture as measured using the method set forth in IEC-60793-1-43 (TIA SP3-2839-URV2 FOTP-177) titled "Measurement Methods and Test Procedures: Numerical Aperture"
¶ 38


If other special definitions are present, Applicant should bring those to the attention of the examiner and the prosecution history with its next response.
The special definitions above were previously indicated in the non-final rejection of June 16, 2016. No other special definitions have been indicated by Applicant.

Admissions by Applicant
Applicant’s remarks of November 15, 2016 are seen as making the following admissions:
Admission
Cite
This [essentially no experimentation required] is because the methods used to make the claimed optical fiber are well known to those skilled in the art of optical fiber fabrication.
Page 8, ll. 20-21 and adjacent
In the present Application, there is no discussion in the specification about how to make the optical fiber because knowledge in the art of making optical fibers by drawing is vast and entirely predictable.
Page 9, ll. 6-8 and adjacent
Given that the amount of knowledge in the art of optical fabrication is vast and the techniques used utterly predictable, one skilled in the art needs no guidance as to how to make the claimed optical fiber. [Emphasis in original]
Page 9, ll. 17-19 and adjacent

Applicant’s first admission defeats all patentability for the present application. If "the methods used to make the claimed optical fiber are well known to those skilled in the art of optical fiber fabrication", then the entirety of the subject matter of the claims is known 
Once a method is known, which includes the range in which it operates, the person of ordinary skill in the art before the effective filing date of the claimed invention is deemed to know the full extent of such range. This makes claims directed to any limited subset of such range within such knowledge and correspondingly obvious.
Applicant’s second admission conclusively admits failure to meet the relevant § 112 criteria and affirms the examiner’s rejection of the claims on that basis. See the Response to Arguments section, below.
Applicant’s third admission confirms the prior two.

Applicant’s claims are all rejected as being admittedly known to the person of ordinary skill in the art before the effective filing date of the claimed invention.
KSR International Co. v. Teleflex Inc., et al., 550 U.S. 398, 127 S. Ct. 1727, 82 U.S.P.Q.2d 1385 (2007) made predictability one of the criteria by which obviousness may be found. The several (seven, generally) criteria by which there may be a finding of obviousness are set forth in MPEP § 2141(III). Section (A) thereof provides the following criteria: "[c]ombining prior art elements according to known methods to yield predictable results".
Applicant’s admissions indicate that both the disclosed and claimed subject matter fall within at least this criteria for obviousness.
The examiner makes no comment regarding the applicability of Applicant’s comments to the collection of patent applications filed by Applicant to date and after.

Limitation
Prior Art
a core with an alpha value of 2.09 < a < 2.13
US 7787731 B2 (core has an .alpha.-shape with an a value of about 2, preferably between 1.8 and 2.3)
US 8768131 B2
US 20140119701 A1
wherein a cladding surrounding said core, and a depressed index region situated within said cladding;
US 8189978 B1 (depressed-index annular portion 50)
a maximum relative refractive index delta Ai (%), wherein of-0.7% <Aj < 1.25%
US 20130077926 A1 (¶ 32, 1%)
a multimode light transmission at a first wavelength , [= 850 nm], wherein 840 < X1 < 860 nm
US 20150205039 A1 (805/1550 nm)

US 20160154175 A1
US 20160091660 A1
US 20150241628 A1
a single mode light transmission at a second wavelength [),o] _,
US 20150205039 A1 (805/1550 nm)

US 20160154175 A1
US 20160091660 A1
US 20150241628 A1

US 20150205039 A1 (805/1550 nm)
US 20160187576 A1 (11 µm)
US 20060045450 A1 (7.0 to 7.5 µm)
US 7336877 B2
US 20120274927 A1 (Table 4, 9.4 µm)
US 20120274926 A1 (Table 4, 9.4 µm)

US 20160154175 A1
US 20160091660 A1
US 20150241628 A1


Rejection of Claims
As indicated above, Applicant’s outstanding claims 1, 5-9, and 13-19 are rejected based on Applicant’s admissions that the subject matter of the claims was known to the person of ordinary skill in the art before the effective filing date of the claimed invention.
Per above, Applicant admits that "[g]iven that the amount of knowledge in the art of optical fabrication is vast and the techniques used utterly predictable, one skilled in the art needs no guidance as to how to make the claimed optical fiber." [Emphasis in original]
As the subject matter of the original claims remains almost entirely intact, the Bickham reference is seen to address the outstanding claims 1, 5-9, and 13-19 in the same manner as set forth in the non-final Office action of May 4, 2015. The cancelled claims 2-4 and 10-12 were added by amendment to their parent independent claims 1 and 7, respectively. Independent claim 17 was similarly amended to provide similar parameters.
Examiner notes that having a dopant that decreases the index of refraction for the core generally provides a fiber where the cladding has a higher index of refraction than .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5, 6, and 17-19 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0071114 of Bickham et al. (Bickham).
WITH RESPECT TO CLAIM 1, Bickham discloses a multimode optical fiber (title 
a core (Fig. 4A, core 20 of "silica glass with one or more dopants", ¶ 42) a diameter D40, wherein 15 pm < D40 < 23 pm (abstract "radius R1 in the range from 8 µm to 14 µm" converts to 16 to 28 µm in diameter); and
a cladding surrounding said core (Fig. 4A, ¶¶ 41, 54, "a glass cladding 50 surrounding the core"), the cladding (FIG. 4B plots the relative refractive index profile of the few mode optical fiber of FIG. 4A per ¶ 18; Fig. 4B has the core to R1 and the cladding from R1 to R3) having an inner annular portion (R1 to R2) and a depressed-index annular portion (R2 to R3), wherein the depressed-index annular portion is spaced offset from the core by the inner annular portion (per Fig. 4B);
wherein the cladding comprises pure silica (¶ 54, "inner cladding 30 may be formed like cladding 50 in that it may comprise pure silica glass (SiO2)"), and
the core comprises silica, and one of an up-dopant or a down-dopant (¶ 42 per above "silica glass with one or more dopants"), wherein the up-dopant is germanium and wherein the down-dopant is fluorine (fluorine per ¶ 54, "silica glass with a dopant which decreases the index of refraction, such as fluorine, such as when the inner cladding is "down-doped"").
Bickham as set forth above does not disclose:
a core with an alpha value of 2.09 < a < 2.13;
a relative refractive index delta A1 (%);
wherein 0.7% < A1 < 1.25%, wherein the relative refractive index is defined as 
    PNG
    media_image1.png
    68
    180
    media_image1.png
    Greyscale
 wherein Ao is the relative refractive index extrapolated to r= 0, R1 is the radius of the core, and a is an exponent which is a real number;
the cladding having an inner annular portion having an outer radius r2 of 10.2 m and a relative refractive index delta A2 (%) of -0.4% and a depressed-index annular portion having an outer radius r3 of 15 m to 22.3 m and a relative refractive index delta A3 (%) of -0.4% to 0.2%;
a multimode light transmission at a first wavelength X1, wherein 840 < 
    PNG
    media_image2.png
    18
    106
    media_image2.png
    Greyscale
;
a single mode light transmission at a second wavelength Xo, wherein 950 nm < ko < 1600 nm; and
a LP01 mode field diameter LP0lMFDuvo at ko such that 8.5 pm < LPOIMFDMMaio < 11 m.
For product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP § 2112.01(I).
Consequently, because Bickham as set forth above as set forth above provides 
Below, this analysis is referred to as “same product/same features”. Unsupported features are seen to directly result from the supported/claimed structures. No authority is known by which unsupported or “naked” functions/characteristics/features can be claimed and subject to exclusive protection.
Further, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). MPEP § 2144.04(IV).
As the scope of claim 1 departs from that of Bickham only with regards to the relative dimensions of the cladding annular portions, the claimed device is not patentably distinct from the prior art device of Bickham as set forth above.
Below, this analysis is referred to as “relative size”.
WITH RESPECT TO CLAIM 5, Bickham as set forth above discloses the multimode optical fiber according to claim 1, but not one wherein
said multimode fiber has a modal bandwidth of at least 2.5 GHz-Km at the first wavelength ki and less than 2 GHz-Km at the second-wavelength of ko = 1200 nm.
Same product/same features.
WITH RESPECT TO CLAIM 6, Bickham as set forth above discloses the 
said multimode fiber has a modal bandwidth of at least 5 GHz-Km at the first wavelength ki and less than 2 GHz-Km at the second wavelength ko of 1200 nm.
Same product/same features.
WITH RESPECT TO CLAIM 17, Bickham as set forth above discloses an optical transmission system, comprising:
a transmitter that generates modulated light having an operating wavelength Xo such that o > 950 nm (inherent in Bickham);
an optical receiver configured to receive and detect the modulated light (inherent with the optical transmission system of Bickham per the abstract);
a multimode optical fiber that defines an optical pathway between the multimode transmitter and the optical receiver (inherent in Bickham),
the multimode optical fiber having:
a core (Fig. 4A, core 20 of "silica glass with one or more dopants", ¶ 42) with an alpha value of 2.09 < a < 2.13, a diameter D40, wherein 15 pm < D40 < 23 pm (abstract "radius R1 in the range from 8 µm to 14 µm" converts to a diameter of 16 to 28 µm), and
a relative refractive index delta A1 (%), wherein 0.7% < Ai < 1.25%, wherein the relative refractive index is defined as A=100x[n(r)2-nCI2)/2n(r)2, and wherein the alpha value refers to a relative refractive index profile, expressed in terms of A where r is the radius 
    PNG
    media_image3.png
    75
    187
    media_image3.png
    Greyscale
 wherein Ao is the relative refractive index extrapolated to r= 0, Ri is the radius of the core, and a is an exponent which is a real number (same product/same features);
a cladding surrounding said core (Fig. 4A, ¶¶ 41, 54, "a glass cladding 50 surrounding the core");
a cladding surrounding said core,
the cladding having an inner annular portion having an outer radius r2 of 10.2 pm and a relative refractive index delta A2 (%) of -0.4% and a depressed-index annular portion having an outer radius r3 of 15 pm to 22.3 pm and a relative refractive index delta A3 (%) of -0.4% to 0.2%, wherein the depressed-index annular portion is spaced offset from the core by the inner annular portion (per claim 1, above, relative size and same product/same features);
a multimode light transmission at a signal wavelength 1, wherein 840 < 
    PNG
    media_image4.png
    18
    106
    media_image4.png
    Greyscale
(same product/same features)
a single mode light transmission at the operating wavelength Xo,
wherein 
    PNG
    media_image5.png
    18
    199
    media_image5.png
    Greyscale
the multimode fiber having a LP01 mode field diameter LP01MFDMnixo at the wavelength Xo such that 8.5 pm < LP01MFDmmo < 11 pm (same product/same features),
wherein the cladding comprises pure silica (¶ 54, "inner cladding 30 may be formed like cladding 50 in that it may comprise pure silica glass (SiO2)"), 
the core comprises silica, and one of an up-dopant or a down-dopant (¶ 42 per above "silica glass with one or more dopants").
WITH RESPECT TO CLAIM 18, Bickham as set forth above discloses the optical transmission system according to claim 17, including one wherein
the wavelength ko is situated in a wavelength band between 1260 nm to 1340 nm, or is situated in a wavelength band between 1540 nm to 1560 nm.
Bickham has transmission at 1550 nm per ¶ 7.
WITH RESPECT TO CLAIM 19, Bickham as set forth above discloses the optical transmission system according to claim 17, including one wherein
the light of wavelength ko is launched into the multimode fiber in substantially the LP01 mode.
LP01 mode is indicated in the abstract.

Claims 7-9, 13, 15, and 16 are rejected under 35 U.S.C. § 103 as being unpatentable over Bickham as set forth above in view of U.S. Patent No. 7,865,050 of Sun (Sun).
WITH RESPECT TO CLAIM 7, Bickham as set forth above discloses an optical transmission system, comprising:
a transmitter that generates modulated light having a first wavelength (inherent with the optical transmission system of Bickham per the abstract);
an optical receiver configured to receive and detect the modulated light (inherent with the optical transmission system of Bickham per the abstract);

the multimode optical fiber having:
a core with an alpha value of 2.09 < a < 2.13, a diameter D40,
wherein 15 pm < D40 < 23 pm, and
a relative refractive index delta A1 (%),
wherein 0.7% < Ai < 1.25%, wherein the relative refractive index is defined as A=100xrn(r)2-nCI2)/2n(r)2, and wherein the alpha value refers to a relative refractive index profile, expressed in terms of A where r is the radius and which follows the equation 
    PNG
    media_image6.png
    75
    187
    media_image6.png
    Greyscale
 wherein Ao is the relative refractive index extrapolated to r= 0, Ri is the radius of the core, and a is an exponent which is a real number;
a cladding surrounding said core,
the cladding having an inner annular portion having an outer radius r2 of 10.2 pm and a relative refractive index delta A2 (%) of -0.4% and a depressed-index annular portion having an outer radius r3 of 15 m to 22.3 m and a relative refractive index delta A3 (%) of -0.4% to 0.2%, wherein the depressed-index annular portion is spaced offset from the core by the inner annular portion;
a multimode light transmission at the first wavelength ki, wherein 840 < k1 < 
1 1 0 a single mode light transmission mode at a second wavelength ko,
wherein 950 nm < ko < 1600 nm; and
a LPO1 mode field diameter LPO1MFDmaI~o at the second wavelength ko such that 8.5 pm < LP01MFDmixo < 11 pm,
wherein the cladding comprises pure silica, and
the core comprises silica, and one of an up-dopant or a down-dopant.
See claims 1 and 17, above.
Bickham as set forth above does not disclose:
a transmitter that generates modulated light having a first wavelength [Symbol font/0x6C]1 situated between 840 nm and 860 nm.
Sun discloses an equalizing modal delay of high order modes in bend insensitive multimode fiber that includes (claim 1, Fig. 13, col. 9, l. 33 and adjacent):
a transmitter that generates modulated light having a first wavelength [Symbol font/0x6C]1 situated between 840 nm and 860 nm.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a transmitter along the lines of Sun in a system according to Bickham as set forth above in order to transmit signals via commercially available means. This provides one rationale to combine the references.
Another completely independent and separately sufficient rationale arises as follows. In making the combination (above), prior art elements (listed above) are combined according to known methods (per the references) to yield predictable results (an optical transmission system) would occur. MPEP § 2141(III). This additional rationale 
WITH RESPECT TO CLAIM 8, Bickham in view of Sun as set forth above discloses the optical transmission system according to claim 7, but not one wherein
said multimode fiber has a modal bandwidth of at least 2.5 GHz-Km at the first wavelength.
Same product/same features.
WITH RESPECT TO CLAIM 9, Bickham in view of Sun as set forth above discloses the optical transmission system according to claim 7, but not one wherein
the second wavelength ko is situated in a wavelength band between 1260 nm to 1340 nm, or is situated in a wavelength band between 1540 nm to 1560 nm.
Bickham has transmission at 1550 nm per ¶ 7.
WITH RESPECT TO CLAIM 13, Bickham in view of Sun as set forth above discloses the optical transmission system of claim 7, including one wherein
the transmitter comprises a VCSEL and wherein the first wavelength is at 850 nm.
Sun’s transmitter is a VCSEL per col. 9, l. 30.
WITH RESPECT TO CLAIM 15, Bickham in view of Sun as set forth above discloses the optical transmission system of claim 7, but not one wherein
said multimode fiber has a modal bandwidth of at least 5 GHz-Km at the first wavelength i.

WITH RESPECT TO CLAIM 16, Bickham in view of Sun as set forth above discloses the optical transmission system of claim 15, but not one wherein
said multimode fiber has a modal bandwidth of at least 10 GHz-Km at the first wavelength ?i.
Same product/same features.

Claim 14 is rejected under 35 U.S.C. § 103 as being unpatentable over Bickham in view of Sun as set forth above and further in view of U.S. Patent Application Publication No. 2011/0274398 of Fini et al. (Fini).
WITH RESPECT TO CLAIM 14, Bickham in view of Sun as set forth above discloses the optical transmission system of claim 7, but not one wherein
the transmitter comprises a multimode VCSEL and wherein the first wavelength is 850 nm.
Fini discloses a multicore fibers and associated structures and techniques that includes (¶ 98):
the transmitter comprises a multimode VCSEL and wherein the first wavelength is 850 nm.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a multimode VCSEL along the lines of Fini in a system according to Bickham in view of Sun as set forth above in order to provide additional VCSEL modes. This provides one rationale to combine the references.
Another completely independent and separately sufficient rationale arises as .

Response to Arguments
Applicant's arguments filed November 18, 2020 have been fully considered but they are not persuasive and the claim rejections are not rebutted.
Applicant argues that:
35 U.S.C. 112(a) provides that: "The specification... shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention." Considerations relevant to the best mode include determination of what is the invention (MPEP2165.01). "There is no statutory requirement for the disclosure of a specific example." (MPEP2165.01) "The absence of a specific working example is not necessarily evidence that the best mode has not been disclosed, nor is the presence of one evidence that it has. Best mode may be represented by a preferred range of conditions or group of reactants." (MPEP2165.01)
Examiner response: MPEP § 2165.01(V) states:
If the best mode contemplated by the inventor at the time of filing the application is not disclosed, such a defect cannot be cured by submitting an amendment seeking to put In re Hay, 534 F.2d 917, 189 USPQ 790 (CCPA 1976).
Further, MPEP § 2165(I) states:
Failure to disclose the best mode need not rise to the level of active concealment or inequitable conduct in order to support a rejection. Where an inventor knows of a specific material or method that will make possible the successful reproduction of the claimed invention, but does not disclose it, the best mode requirement has not been satisfied. Union Carbide Corp. v. Borg-Warner, 550 F.2d 355, 193 USPQ 1 (6th Cir. 1977).
The declaration of Dr. Jin, ¶¶ 4 and 5, seem to specifically indicate knowledge of such specific materials and methods. No such specific materials and methods are disclosed in the specification as originally filed. According to MPEP § 2165(I), a best mode rejection under § 112 appears to be in order. Applicant knew or should have known the materials and methods needed to construct the claimed invention, but chose not to disclose them in the specification as originally filed.

With respect to claim 1, the invention is directed to a multimode optical fiber. The Applicant's specification provides a range of conditions for the claimed multimode optical fiber. For example, at least Figure 7 and Table 1 of the specification provide 
With respect to claim 7 and claim 17, the invention is directed to an optical transmission system. The Applicant's specification provides a range of conditions for the claimed optical transmission systems. For example, at least Figure 2A-2B and ¶[0057]-[0058] provide conditions for several embodiments of the claimed optical transmission system. Additionally, Figures 3A-3B and at least ¶[0062] provides conditions for alternative embodiments of the claimed optical transmission system.
Examiner response: Examiner does not disagree with Applicant here. However, it is the realization of the design in actual material expression that forms the basis of examiner’s concern. What did Applicant know and when did Applicant know it with respect to the best way, the best mode, by which to practice the invention as claimed?

"There is no requirement in the statute that applicants point out which of their embodiments they consider to be their best; that the disclosure includes the best mode contemplated by applicants is enough to satisfy the statute." (MPEP2165.01) [sic, period]

Examiner response: Examiner agrees. However, there is no indication of what materials should be used, in what ratios, and in what combination present within the specification as originally filed. How much germanium/Ge should be used? How much fluorine/F should be used? How should the two be combined? What processes are used to add the dopants in the necessary quantities or strengths? Where is this information in the specification as originally filed? What authority is there for omitting such information indicating and disclosing what Applicant knew to be the best way to make multimode optical fibers according to the claims?
From examiner’s view, such omission is disabling gap that is not subject to remedy. Further, claiming broadly certain parameters and functions appears to be a preemptive strike at the market with a wish list of prime and most desirable aspects of a device. There is no “quid” of disclosure for the “pro quo” of protection.

Applicant respectfully submits that the present application meets the enablement requirement of 35 U.S.C. §112(a) for at least the reasons presented below, as well as for the reasons presented in Applicant's previous responses, which are incorporated herein and in view of the Declaration under 37 CFR 1.132 by Dr. Ming-Jun Li (hereinafter "Declaration") supporting Applicant's arguments.
Examiner response: Per above and as set forth in the prosecution history, Dr. Li’s 
As indicated earlier, the declaration of May 28, 2019 is insufficient to overcome the § 112(a) rejections. See the final rejection of June 19, 2019, page 13 et seq. Applicant must state with particularity its reasons and not rely upon vague references to the prosecution history to makes its points. The rejection is not rebutted.

"Any analysis of whether a particular claim is supported by the disclosure in an application requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention. The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Minerals Separation Ltd. v.Hyde [sic], 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable? That standard is still the one to be applied." (MPEP 2164.01) "The fact that experimentation may be complex does not necessarily make it undue, if the art typically engages in such experimentation. In re Certain Limited-Charge Cell Culture Microcarriers, 221 USPQ 1165, 1174 (Int'l Trade Comm'n 1983), aff'd. sub nom., Massachusetts Institute of Technology v. A.B. Fortia, 774 F.2d 1104, 227 USPQ 428 (Fed. Cir. 1985). See also In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404. The test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue. In re Angstadt, 537 F.2d 498, 
Examiner response: Examiner agrees. However, the claims are so broad and unlimited by any constraints of material or construction that the general disclosure in Applicant’s specification as originally filed is seen as woefully inadequate to enable that broad and unlimited claim scope. If the claims were more limited, Applicant’s position might be defendable and persuasive. However, since Applicant’s claims cover all materials and all methods of construction and all combinations of dopants or other means by which indices of refraction can be controlled, while some embodiments of the claims might be realized, the entire scope covered by the claims is not.
Examiner is not saying that nothing is enabled. Examiner is saying that the claim scope exceeds and outstrips that which is enabled.

In In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) (reversing the PTO's determination that claims directed to methods for detection of hepatitis B surface antigens did not satisfy the enablement requirement), the court held that the specification was enabling with respect to the claims at issue and found that "there was considerable direction and guidance" in the specification; there was "a high level of skill in the art at the time the application was filed;" and "all of the methods needed to practice the invention were well known." 858 F.2d at 740, 8 USPQ2d at 1406. (MPEP 2164.03) After considering all the factors related to the enablement issue, the court concluded that "it would not require undue experimentation to obtain antibodies needed to practice the 
Examiner response: A Wands analysis is included with this action. Examiner believes that in order to achieve the full scope of the claimed subject matter, undue experimentation is required.

In specific support of the above the Applicant submitted the Declaration under 37 CFR 1.132 by Dr. Ming-Jun Li (hereinafter "Declaration") who has worked on optical fiber design, fabrication and measurements since 1991 and holds numerous U.S. patents in the subject field. As noted in Dr. Li's declaration, "making optical fiber according to a profile design is well established in the optical fiber industry, and would be known to a person of ordinary skill in the art." (Declaration, ¶4) "[W]hen a refractive index profile design is provided, the doping concentrations for Ge and F, for realizing the provided refractive index profile can easily be determined by a person of ordinary skill in the art through routine mathematical manipulation." (Declaration, ¶4) Based on the above, the Applicant respectfully submits that these claim elements provide "considerable direction and guidance" along with the "high level of skill in the art at the time the application was filed" to enable a person of ordinary skill in the art how to make and use the claimed multimode optical fiber without undue experimentation.
Examiner response: Dr. Li may be entirely correct. However, no indication is made that what Dr. Li thinks the person of ordinary skill in the art before the effective filing date of the claimed invention is the only way to achieve the claimed subject matter. Simply because there is one way (or more) to achieve the claimed subject matter 
Per MPEP § 2164.06(a):
Enablement serves the dual function of ensuring adequate disclosure of the claimed invention and of preventing claims broader than the disclosed invention. Broad claim language is used at the peril of losing any claim that cannot be enabled across its full scope.

The reasoning for Applicant's alleged failure to comply with the written description requirement appears to be identical reasoning that the Patent Office applied in the rejection under 35 U.S.C. §112(a) for allegedly failing to meet the enablement requirement. Thus, the arguments presented above regarding the enablement requirement are incorporated herein.
Examiner response: Per MPEP § 2163(I):
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003)
In considering Applicant’s arguments in light of the Ji declaration, examiner agrees with Applicant’s arguments and finds them persuasive on the issue.


Bickham does not disclose the claimed alpha value, multimode light transmission at a first wavelength, single mode light transmission at a second wavelength, and LPO1 mode field diameter. To allegedly address these discrepancies of Bickham, the Patent Office asserts that these elements would be inherent. Applicant disagrees.
As stated above, and as a non-limiting example, the alpha value is primarily a function of the radii of the core and clad layers, and the relative refractive index is primarily based on refractive index at various radii. See specification, ¶ [0040]. Moreover, the relative refractive index is a function of the refractive index at various positions within the multimode optical fiber. See specification, ¶ [0024]. Thus, an appropriate radii of the core and clad are selected to yield the claimed alpha value. Thus, from the disclosure of Bickham, a person of ordinary skill in the art at best could select core and clad radii that would yield the claimed alpha value-a point Applicant does not concede is anticipated or obvious herein. This is not sufficient to show inherency.
Examiner response: To examiner, it appears that the alpha value is quite fluid and that there is a wide spectrum to all the variables involved.
Bickham discloses the structural elements and relationships therebetween that have been claimed. Any functional characteristics or features set forth in the claim by needs must arise from those structural elements and relationships. Consequently, Bickham is seen to provide the functional characteristics or features 
Otherwise, the claims are missing essential elements per MPEP § 2172.01. If Applicant cares to admit to such missing elements, Applicant is welcome to do so with its next reply.

Applicant's arguments with regards to the remaining claims all rely upon the arguments set forth above. Consequently, these remaining arguments as seen as being addressed by the examiner's corresponding remarks.
Applicant’s remaining arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. As such, the examiner makes no remarks regarding them.

Conclusion
Applicant’s publication 2015/0331181 of November 19, 2015 was previously cited.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references have elements related to Applicant’s disclosure and/or claims or are otherwise associated with the other cited references, particularly with respect to multimode fiber devices, including those filed by Applicant.
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW JORDAN whose telephone number is (571) 270-1571. The examiner can normally be reached on most days 1000-1800 PACIFIC TIME ZONE (messages are returned).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas (Tom) Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information 


/Andrew Jordan/
Primary Examiner, Art Unit 2883
V: (571) 270-1571 (Pacific time)
F: (571) 270-2571
January 26, 2021